UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 95-5788
ALEXIS ANTONIO GARCIA-RIVAS, a/k/a
Alex A. Garcia,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CR-95-101)

Submitted: May 7, 1996

Decided: May 28, 1996

Before MURNAGHAN and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William E. Martin, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Alexis Antonio Garcia-Rivas was arrested in the Greensboro Pied-
mont International Airport on April 11, 1995 when airport police
found cocaine base in his luggage. He was indicted on the charge of
possession with intent to distribute cocaine base, in violation of 21
U.S.C. § 841(a)(1) (1988). Garcia-Rivas's motion to suppress the evi-
dence found in his luggage was denied, and he entered a conditional
guilty plea reserving the right to appeal the suppression ruling. The
district court sentenced Garcia-Rivas to 121 months imprisonment, to
be followed by five years of supervised release. This appeal followed.

I

In mid-afternoon on the day in question, Officer Bradshaw of the
Piedmont Triad International Police Department was directed to
investigate a carryon bag which had been left "all day" near a curb-
side taxi-stand, next to a trash can. This was not an uncommon occur-
rence, as between thirty and forty bags had been found beside
trashcans at the airport in the past three years. Bradshaw had never
found drugs in a found bag. This bag was locked and had a Continen-
tal Airlines tag reading: "Alex Garcia, 105 Bennett Ave., New York,
New York, 10033." Bradshaw testified that often an outer tag did not
match identification found in the bag.

In accordance with the airport authority's written procedure for
found property, Bradshaw had the bag X-rayed to ensure it could be
opened safely. The color X-ray revealed two items that could not be
identified, but by their color appeared to be organic material. Brad-
shaw then searched the bag to look for identification, and to make
sure it contained no hazardous material, explosive devices, or perish-
able items so that he could place it in lost and found. Two shoes in
the bag each held a round object secured with duct tape and smeared
with a "gelatin substance." These packages contained cocaine base.

                    2
Just after the bag was opened, Bradshaw received a radio call that
Garcia-Rivas was at the lost and found area looking for his bag. When
Garcia-Rivas identified this bag as his, Bradshaw arrested him.

II

At the suppression hearing, Officer Bradshaw testified and the air-
port's written procedures regarding found items was introduced.
Under this procedure, found items "will be searched for: (1) owner-
ship of the item; (2) the presence of explosives of hazardous materials
. . . (3) the presence of perishable or food items .. . ." The district
court held that these procedures were reasonable and did not infringe
Garcia-Rivas's Fourth Amendment rights. We review this legal issue
de novo. United States v. Han, 74 F.3d 537, 540 (4th Cir. 1996).

We hold this search to be a valid exercise of the community care-
taker role often exercised by police, and analogous to inventory
searches which have been upheld often by the Supreme Court. Such
searches, when reasonable on the facts of the case and conducted
under standard procedures, do not violate the Fourth Amendment.
South Dakota v. Opperman, 428 U.S. 364, 374-76 (1976). A court
must examine the underlying government interests justifying the
inventory--for example, to verify identity, to inhibit theft of
impounded property, to deter false claims against the police, and to
remove dangerous items. If the procedures followed by the police are
a reasonable way to achieve those goals, the search is valid. Illinois
v. Lafayette, 462 U.S. 640, 646-48 (1983). If the methods are reason-
able, it is irrelevant that less intrusive methods to attain the same
goals are available. Colorado v. Bertine, 479 U.S. 367, 374 (1987).

Here, the goals of the policy are set out in writing: to determine
ownership of the item and to ensure the safety of and sanitary envi-
ronment for airport employees. The procedures followed are reason-
able methods to attain these goals. Garcia-Rivas's arguments that less
intrusive methods exist to achieve them are irrelevant.

Garcia-Rivas contends that the search cannot be upheld as an
inventory search because no inventory was made or intended, relying
on language in Florida v. Wells, 495 U.S. 1, 4 (1990). But the search
was done to accomplish clearly announced goals consistent with a

                    3
community caretaker function. There is no suggestion that the search
was intended as part of a criminal investigation, or that airport author-
ities or police were aware that a crime had been committed.

Therefore, we affirm the district court's ruling that the search was
valid. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     4